Citation Nr: 0922055	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the thoracolumbar spine.

2.  Entitlement to service connection for left leg meralgia 
paresthesia/lumbar radiculopathy.

3.  Entitlement to service connection for left ankle 
arthritis.

4.  Entitlement to service connection for right ankle 
arthritis.

5.  Entitlement to service connection for a cervical spine 
condition.

6.  Entitlement to service connection for a left knee 
condition.

7.  Entitlement to service connection for a right knee 
condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in September 2007.

The issues on appeal were before the Board in January 2008 
when they were remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  




REMAND

In a statement which was received in August 2006, the Veteran 
indicated that a VA physician, Dr. D., had written a 
statement in August 2006 supporting his claims of entitlement 
to service connection for the issues on appeal.  The Board's 
review of the claims files failed to find this evidence.  The 
Board notes there are VA clinical records from Dr. D., dated 
after August 2006 but these do not include a statement 
linking any of the disabilities on appeal to the Veteran's 
active duty service.  This evidence identified by the Veteran 
is potentially relevant to the issues on appeal.  The Board 
finds that this evidence should be obtained if possible.  The 
Board recognizes that the Veteran's August 2006 statement was 
of record at the time of the prior remand.  The Board 
apologizes to Veteran for this oversight in not including a 
request for this evidence in its prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for any of the disabilities on 
appeal since 2006.  After securing any 
necessary releases, obtain these records.  
Regardless of the Veteran's response, 
obtain and associate with the claims file 
all of the Veteran's outstanding VA 
medical records.  The Board is 
particularly interested in obtaining the 
Veteran's treatment records from Dr. D. 
indentified as being produced at the 
"Mount Vernon" VA facility, to include 
an August 2006 nexus opinion.

2.  Contact the Veteran and inform him 
that VA does not have a copy of the 
August 2006 statement from Dr. D. which 
he referenced in his August 2006 letter 
to VA.  Request that the Veteran provide 
VA with a copy of the statement, if 
possible.  

3.  After undertaking any additional 
development which may be deemed 
necessary, review the expanded record and 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

